            Case 1:09-cr-00213-DC Document 213 Filed 02/05/20 Page 1 of 1




Via ECF
                                                February 5, 2020

The Honorable Denny Chin
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

RE: United States v. Bernard L. Madoff, No. 1:09-cr-00213-DC-1 (S.D.N.Y.)

Dear Judge Chin:

My client, Mr. Bernard L. Madoff ("Madoff"), has moved for compassionate release based on
terminal kidney disease, among other serious medical conditions. See (ECF 212). The Bureau of
Prisons concluded in September 2019 that Madoff has less than 18 months to live because of the
terminal nature of his kidney failure.

Madoff's motion for compassionate release is supported by several exhibits including Madoff's
detailed medical records which represent Exhibit D. In light of the detailed nature of these
records, Madoff respectfully seeks leave to file Exhibit D under seal.

On February 4, 2020, I conferred with AUSA Drew Skinner about the sealing of Exhibit D, and
was advised that the United States is unopposed. However, the Government also advised that it
reserves the right to move to unseal these records should it determine, after reviewing the
records, that public disclosure is necessary.

Thank you for your consideration of this request to submit Exhibit D under seal.


                                              Respectfully submitted,



                                              Brandon Sample



cc:       Mr. Drew Skinner, via CM/ECF
          Mr. Bernard Madoff, via U.S. Mail
